Citation Nr: 0924112	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  07-15 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an effective date prior to July 11, 2004, for 
the award of increased ratings for service-connected cold 
weather injuries of the feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 1944 to July 
1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which granted separate 30 percent disability 
ratings for residuals of cold weather injuries to the left 
and right feet.

Service connection was originally granted by an August 1945 
rating decision for residuals of frostbite injury to the 
bilateral feet and a single 10 percent rating was assigned 
effective July 15, 1945.  

In his May 2007 substantive appeal, the Veteran requested a 
Board hearing at his local RO.  In November 2008, he 
submitted a written statement asking that this hearing 
request be withdrawn.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In June 1980, the RO received the Veteran's informal 
claim of entitlement to an increased evaluation.

2.  The Veteran did not respond to a July 1980 VA letter 
asking for information on how his foot disability had gotten 
worse and for names and addresses of doctors or hospitals 
where he had been treated for his bilateral foot disability. 

3.  On July 11, 2005, the RO received the Veteran's informal 
claim of entitlement to an increased rating for his service-
connected bilateral foot disability.



CONCLUSION OF LAW

The criteria for an effective date prior to July 11, 2004, 
for the award of increased ratings for service-connected cold 
weather injuries of the feet are not met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims. VCAA § 3(a), 114 
Stat. 2096, 2096-2097 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002).

The United States Court of Appeals for Veterans Claims 
(hereinafter, 'the Court ') has held, however, that the 
statutory and regulatory provisions pertaining to VA's duty 
to notify and to assist do not apply to a claim if resolution 
of the claim is based on statutory interpretation, rather 
than consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001); see also Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003) ('Where the facts 
averred by a claimant cannot conceivably result in any 
disposition of the appeal other than affirmance of the Board 
decision, the case should not be remanded for development 
that could not possibly change the outcome of the 
decision.').

The Board notes that resolution of this appeal is based on 
facts that are not in dispute, and dependent solely on 
interpretation of the statutes and regulations pertaining to 
finality and the assignment of effective dates.  In essence, 
even accepting as fact the assertions put forth by the 
Veteran in this case, the claim of entitlement to an earlier 
effective date must be denied.  VA has no further duty, 
therefore, to notify the Veteran of the evidence needed to 
substantiate his claim, or to assist him in obtaining that 
evidence, because no reasonable possibility exists that any 
further assistance would aid him in substantiating the claim.  
See 38 U.S.C.A. § 5103A (West 2002); Wensch v. Principi, 15 
Vet. App. 362, 368 (2001) (compliance with the VCAA is not 
required if no reasonable possibility exists that any notice 
or assistance would aid the appellant in substantiating the 
claim).

II.  Earlier Effective Date

In an August 1945 rating decision, service connection was 
granted for the residuals of bilateral frostbite, and a 
single 10 percent rating was assigned.

In a November 2005 decision, the RO granted separate 30 
percent ratings for residuals of cold weather injuries to the 
left and right feet.  An effective date of July 11, 2004, was 
assigned, which was one year prior to the date of his claim 
received on July 11, 2005.  The Veteran has claimed 
entitlement to an effective date in 1980.

In general, the effective date of an evaluation and award of 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C. § 5110(a); 38 C.F.R. § 
3.400.

An exception to that rule applies, however, under 
circumstances where evidence demonstrates that a factually 
ascertainable increase in disability occurred within the one-
year period preceding the date of receipt of a claim for 
increased compensation.  In such an instance, the law 
provides that the effective date of the award 'shall be the 
earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date.'  38 U.S.C.A. 
§ 5110(b)(2) (West 2002); see also 38 C.F.R. § 3.400(o)(2) 
(2008); Harper v. Brown, 10 Vet. App. 125 (1997).

On July 11, 2005, the RO received a copy of a letter that the 
Veteran had sent to his Congressman.  In this letter, the 
Veteran requested assistance and stated that his condition 
had progressively worsened over the years since 1980.  The 
effective date of July 11, 2004, that was assigned in the 
resulting rating decision was one year prior to the date the 
Veteran's claim was received by the RO, as permitted under 38 
C.F.R. § 3.400(o)(2).  

In his December 2005 notice of disagreement, the Veteran 
argued that he had attempted to file a claim in 1980 but was 
unsuccessful due to his records having been burned at a fire 
in the storage facility of the National Personnel Records 
Center (NPRC) in St. Louis, Missouri.  He enclosed a December 
1980 response to one of his inquiries noting that the record 
needed to respond to his request had not been found and that 
it might have been lost in the 1973 fire.  He stated that he 
did not further pursue the claim because he believed there 
were no records available which would validate that the 
medical problems he was experiencing were connected to 
service.  The Veteran also submitted an August 2005 private 
medical evaluation that opines that the Veteran's current 
disability was directly related to his war injuries and that 
the Veteran had a complete, 100% service-related disability.  
He opined that this level of disability had existed for an 
indeterminate period of time and certainly since the 1980s.

Having reviewed the record, the Board concludes that an 
effective date prior to July 11, 2004, is not warranted.  As 
noted above, the RO received what it interpreted to be an 
increased rating claim on July 11, 2005, and thus July 11, 
2004, is the earliest effective date that can be assigned 
based on the applicable regulations as cited above.

The Veteran essentially contends that the effective date 
should be assigned based on an increased rating claim he 
brought in June 1980.  The June 1980 letter reflects that the 
Veteran asked to be sent the necessary forms to apply for an 
increase in his "pension," although it does appear that he 
intended to refer to his compensation.  Significantly, 
however, in July 1980, the RO sent the Veteran two forms he 
could use to apply for increased monetary benefits.  The 
first of these pertained to requesting an increase in his 
service-connected bilateral foot disability.  The RO 
specifically asked that the Veteran tell VA, in his own 
words, how his condition had gotten worse and asked for names 
and addresses of doctors or hospitals where he had been 
treated for that disability.  The claims folder does not 
contain a reply from the Veteran.  

A claim is considered abandoned when a claimant does not 
supply information requested by VA within one year of the 
request. 38 C.F.R. § 3.158 (2008).  Where there is an 
abandoned claim, the veteran must file a new claim, and the 
effective date will not be earlier than the date of receipt 
of the new claim.  38 C.F.R. § 3.158.

The Board finds that an effective date back to June 1980 is 
not warranted.  Even interpreting the Veteran's June 1980 
letter itself as an actual claim for benefits, the Board 
notes that the Veteran submitted none of the information or 
evidence that was requested by VA until 2005, thus, 
abandoning his claim.  

In this regard, the Board notes that the Veteran has 
acknowledged that he did not pursue this claim any further at 
that time.  He has argued that the reason he did not do so is 
because he was informed that his records were not available.  
The Board notes, however, that the Veteran did not need to 
submit service treatment records in order to pursue this 
claim, even if his situation was such that service treatment 
records were necessary to substantiate the claim.  
Furthermore, regardless of any confusion regarding the 
location or existence of the Veteran's service records, the 
Board notes that the Veteran had already established service 
connection for the bilateral foot disability and thus service 
treatment records were not necessary in order to adjudicate 
his increased rating claim.  The July 1980 letter from the RO 
informed the Veteran that a statement of how his disability 
had gotten worse and information concerning where he had been 
receiving treatment for this disability were required to 
pursue this claim.  The Veteran was never informed that he 
could not pursue this claim without service treatment 
records.  

In any event, while the Veteran's confusion at that time is 
unfortunate, the fact remains that he acknowledges choosing 
not to pursue his claim at that time.  Furthermore, the 
United States Supreme Court has held that persons dealing 
with the Government are charged with knowledge of federal 
statutes and lawfully promulgated agency regulations 
'regardless of actual knowledge of what is in the 
[r]egulations or of the hardship resulting from innocent 
ignorance.'  This holding has been specifically applied to 
knowledge of VA law and regulations by the United States 
Court of Appeals for Veterans Claims.  See Morris v 
Derwinski, 1 Vet. App. 260, 265 (1991), citing Fed. Crop Ins. 
Corp. v. Merrill, 33 U.S. 380, 384-385, 68 S. Ct. 1, 3, 92 L. 
Ed. 10 (1947).  Therefore, the Veteran's claimed 
misunderstanding as to the information needed in order to 
proceed with his increased rating claim in 1980 cannot 
provide a basis for awarding an earlier effective date.

Finally, the Board has considered the argument from the 
Veteran and his doctor have argued that the Veteran's 
bilateral foot disability has existed at its current level of 
disability since at least 1980.  As discussed above, however, 
even if the criteria for increased or separate evaluations 
for his foot disability were met at that time, that fact 
alone would not support a grant of an earlier effective date.  
An effective date is generally assigned based on the date of 
receipt of the claim for a higher evaluation, with the 
exception that a date of up to one year earlier is possible 
if it is factually ascertainable that an increase in severity 
occurred during that period.  However, a claim is considered 
abandoned when a claimant does not supply information 
requested by VA within one year of the request.  38 C.F.R. § 
3.158.  As explained, the Veteran has acknowledged failing to 
pursue his claim at that time.

In short, the Board finds that the Veteran abandoned his June 
1980 claim when he did not submit any evidence in response to 
the VA request and that he did not further pursue this claim 
again until July 2005.  The current effective date is one 
year prior to the date the RO received his claim.  
Entitlement to an earlier effective date is not established.  
The doctrine of reasonable doubt is not for application here 
as this issue is resolved as a question of law with no 
dispute or controversy regarding the factual record.  38 
U.S.C.A. § 5107(b) (West 2002).




ORDER

Entitlement to an effective date prior to July 11, 2004, for 
the award of increased ratings for service-connected cold 
weather injuries of the feet is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


